           Case 2:19-mj-00684-VCF Document 17 Filed 06/22/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Jamie Madrid-Hernandez
 7
 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00684-VCF
11
                   Plaintiff,
12                                                            STIPULATION TO CONTINUE
            v.                                                 STATUS CHECK HEARING
13                                                                   (First Request)
     JAMIE OBDULIO MADRID-HERNANDEZ,
14
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Sylvia A. Irvin, Assistant Federal Public Defender, counsel for Jamie Madrid-Hernandez,
20
     that the Status Check Hearing currently scheduled on June 23, 2020, be vacated and continued
21
     to October 6, 2020.
22
            This Stipulation is entered into for the following reasons:
23
        1. In order to allow Mr. Madrid-Hernandez additional time to complete his requirements
24
            and to pay his fine, he requests a continuance.
25
        2. The government has agreed to extend the amount of time Mr. Madrid-Hernandez has to
26
            complete his requirements.
          Case 2:19-mj-00684-VCF Document 17 Filed 06/22/20 Page 2 of 3




 1     3. Mr. Madrid-Hernandez is not in custody and agrees with the need for the continuance.
 2     4. The parties agree to the continuance.
 3         This is the first request for a continuance of the status check hearing.
 4         DATED this 22nd day of June, 2020.
 5
 6   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 7
 8
     By /s/ Sylvia A. Irvin                          By /s/ Rachel Kent____________
 9   ROBERT E. O’BRIEN                               RACHEL KENT
     Assistant Federal Public Defender               Special Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
           Case 2:19-mj-00684-VCF Document 17 Filed 06/22/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-mj-684-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     JAMIE OBDULIO MADRID-HERNANDEZ,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the hearing currently scheduled for June 23, 2020
                                                 at 1:30 PM
11   be vacated and continued to October 6, 2020 or to a time and date convenient to the court.

12          DATED this 22nd day of June, 2020.

13
14
                                                 UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
